UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen — and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective High current income consistent with what Putnam Investment Management, LLC, believes to be prudent risk Net asset value June 30, 2016 Class IA: $11.04 Class IB: $10.94 Total return at net asset value Barclays U.S. Aggregate Bond (as of 6/30/16) Class IA shares* Class IB shares† Index 6 months 2.55% 2.37% 5.31% 1 year 0.24 –0.04 6.00 5 years 23.24 21.68 20.28 Annualized 4.27 4.00 3.76 10 years 77.66 73.14 64.97 Annualized 5.92 5.64 5.13 Life 504.75 470.97 502.19 Annualized 6.54 6.32 6.54 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Agency pass-through 47.0% Commercial MBS 25.5% Investment-grade corporate bonds 23.5% Agency collateralized mortgage obligations 17.5% Non-agency residential MBS 8.6% High-yield corporate bonds 2.4% Emerging-market bonds 0.5% Municipal bonds 0.5% Asset-backed securities 0.4% U.S. Treasury/agency 0.1% Net cash 18.5% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit quality A-1+ 2.5% AAA 61.7% AA 8.6% A 10.0% BBB 22.1% BB 7.7% B 7.3% CCC and below 2.6% Not rated –22.5% Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s managers How did the U.S. fixed-income markets perform during the first half of 2016? The bond market was eventful and full of change. As the period opened, reports of ongoing slower growth in China and falling oil and commodities prices increased fears of a global recession. The prices in many spread sectors plunged, and investors shed what they perceived as relatively riskier assets in favor of safe-haven, longer-term U.S. Treasuries. Sentiment shifted, and investors’ appetite for risk returned half-way through the first calendar quarter, as the market was believed to be oversold. Focus returned to the economy’s steady advances, and anticipation of a summer interest-rate hike accelerated. Outside the United States, appetite for riskier assets began to wane, stimulating demand for safe-haven assets and causing interest rates to fall across Europe. U.S. attitudes also shifted as the period progressed, as disappointing U.S. jobs data, comments from Fed Chair Janet Yellen, and uncertainty surrounding Britain’s vote to leave the European Union [Brexit] created a strong preference for safe-haven assets worldwide, driving the yields on the 10-year U.S. Treasury note and the 30-year U.S. Treasury bond close to historical lows by quarter-end. What strategies had the most influence on the fund’s relative performance? The fund’s performance was positive on an absolute basis, however it underperformed its benchmark. Interest-rate strategies — also referred to as “term-structure strategies” — was the largest detractor from relative returns due to the fund’s relative short duration and yield curve steepening bias. Most of the underperformance took place in the first calendar quarter. Prepayment strategies were a modest detractor. Allocations to agency interest-only securities produced negative results, as investors remained cautious that a lower rate environment could increase prepayment speeds. Exposure to corporate credit was also a modestly negative detractor, largely due to the fund’s meaningful underweight to investment-grade securities, relative to its benchmark. Mortgage-credit exposure detracted from returns as well. The fund’s holdings in commercial mortgage-backed mezzanine securities [CMBS] were negatively affected by the broader risk-off sentiment and challenging liquidity environment in January and February, and the rebound in this sector later in the period was not as strong as in other risk sectors. By contrast, a rebound in non-agency residential mortgage-backed securities was stronger, offsetting a sizeable portion of the losses produced by CMBS. How does the U.S. fixed-income market look going forward? We are optimistic that the fixed-income market will continue to provide opportunities — and while we recognize that the market is facing uncertainty, we think the recoveries that began late in the first quarter of 2016 will likely continue in many market sectors. The U.S. economy has continued to demonstrate an underlying strength, and we expect to see growth come in at around 2% for 2016. That said, the markets are still facing a lot of uncertainty. In addition to geopolitical issues, there are questions regarding macroeconomic policy and the effectiveness of fiscal policy. A belief that monetary policy has limited ability to stimulate growth further in an already-low rate environment has prompted many investors to stay away from riskier assets and turn to the safest asset — U.S. Treasuries. That global dynamic has taken place for different reasons, but it has bolstered the demand for U.S. Treasuries and has kept a lid on rates. How were derivatives used during the reporting period? We used a number of derivative instruments during the reporting period. Futures and interest rate swaps were used as a means to hedge treasury term structure risk and for yield curve positioning. Swaptions were used to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. Credit default swaps were used for hedging credit and market risks, as well as gaining liquid exposure to individual companies and specific sectors. We also used total return swaps to gain exposure to specific sectors and for hedging sector exposure. What strategies do you expect to use in this risk-averse environment? We expect to emphasize our strategy of seeking attractive liquidity premiums and employing vigorous credit analysis, while continuing to de-emphasize interest-rate risk. We believe that market participants who have capital to put to work stand a chance to get paid very healthy premiums for being providers of liquidity — a market condition that is partially the result of shrinking bank balance sheets and general de-risking. We continue to believe taking the risk of potential price volatility in certain types of fixed-income assets is a worthwhile investment strategy. Prudent liquidity risk and in-depth credit analysis are utilized in the fund’s pre-payment strategies in both residential and commercial mortgage securities, as well as agency collateralized mortgage obligations. In fact, we find various mortgage securities to represent attractive opportunity for both relative value and diversification purposes. Market participants need to know how to differentiate good loans from bad loans, however — and while that task can be challenging, we consider it to be one of our mortgage-credit research strengths. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more 2 Putnam VT Income Fund when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Michael V. Salm is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Brett S. Kozlowski, CFA, joined Putnam in 2008 and has been in the investment industry since 1997. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.56% 0.81% Annualized expense ratio for the six-month period ended 6/30/16 0.58% 0.83% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $2.92 $4.18 $2.92 $4.17 Ending value (after expenses) $1,025.50 $1,023.70 $1,021.98 $1,020.74 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Income Fund The fund’s portfolio 6/30/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (73.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (10.8%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, July 1, 2046 $3,000,000 $3,259,219 4s, July 20, 2044 1,704,360 1,849,513 4s, TBA, July 1, 2046 4,000,000 4,276,250 3 1/2s, with due dates from February 20, 2043 to June 20, 2045 4,869,333 5,196,173 3 1/2s, TBA, August 1, 2046 2,000,000 2,119,453 3 1/2s, TBA, July 1, 2046 3,000,000 3,183,516 3s, TBA, August 1, 2046 4,000,000 4,172,656 3s, TBA, July 1, 2046 4,000,000 4,180,625 U.S. Government Agency Mortgage Obligations (62.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, with due dates from July 1, 2044 to March 1, 2045 ## 1,220,519 1,373,439 3 1/2s, August 1, 2043 810,153 867,244 3s, June 1, 2046 ## 999,029 1,043,321 3s, March 1, 2043 756,148 786,482 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, July 1, 2046 2,000,000 2,287,500 5 1/2s, TBA, July 1, 2046 2,000,000 2,248,125 5s, March 1, 2038 24,570 27,408 4 1/2s, with due dates from July 1, 2044 to May 1, 2045 ## 1,550,682 1,739,797 4 1/2s, TBA, July 1, 2046 10,000,000 10,917,188 4s, with due dates from June 1, 2042 to November 1, 2042 1,617,808 1,764,550 4s, TBA, July 1, 2046 6,000,000 6,433,125 3 1/2s, with due dates from July 1, 2043 to May 1, 2046 2,722,270 2,890,779 3 1/2s, TBA, August 1, 2046 9,000,000 9,483,398 3 1/2s, TBA, July 1, 2046 55,000,000 58,020,705 3s, June 1, 2046 ## 1,996,234 2,087,000 3s, TBA, August 1, 2046 14,000,000 14,500,391 3s, TBA, July 1, 2046 46,000,000 47,728,593 Total U.S. government and agency mortgage obligations (cost $190,564,649) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 Δ $132,000 $137,869 Total U.S. treasury obligations (cost $131,948) MORTGAGE-BACKED SECURITIES (46.3%)* Principal amount Value Agency collateralized mortgage obligations (16.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.014s, 2037 $309,755 $526,865 IFB Ser. 2976, Class LC, 22.799s, 2035 46,797 76,719 IFB Ser. 2979, Class AS, 22.652s, 2034 7,413 7,917 IFB Ser. 3072, Class SM, 22.176s, 2035 208,333 332,284 IFB Ser. 3065, Class DC, 18.534s, 2035 372,088 564,157 IFB Ser. 2990, Class LB, 15.816s, 2034 261,550 343,063 IFB Ser. 3852, Class NT, 5.558s, 2041 597,082 630,155 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M3, 4.603s, 2025 2,190,000 2,274,583 Ser. 4132, Class IP, IO, 4 1/2s, 2042 2,035,476 274,932 MORTGAGE-BACKED SECURITIES (46.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4122, Class TI, IO, 4 1/2s, 2042 $825,448 $124,395 Ser. 4018, Class DI, IO, 4 1/2s, 2041 964,967 105,176 Ser. 3707, Class PI, IO, 4 1/2s, 2025 602,891 51,020 Ser. 4546, Class TI, 4s, 2045 3,078,394 319,383 Ser. 4500, Class GI, IO, 4s, 2045 1,969,158 197,605 Ser. 4116, Class MI, IO, 4s, 2042 2,065,236 326,987 Ser. 4165, Class AI, IO, 3 1/2s, 2043 2,201,149 304,089 Ser. 4122, Class AI, IO, 3 1/2s, 2042 2,059,910 239,724 Ser. 4182, Class GI, IO, 3s, 2043 3,738,856 340,185 Ser. 4141, Class PI, IO, 3s, 2042 1,876,015 204,411 Ser. 4158, Class TI, IO, 3s, 2042 4,520,528 461,772 Ser. 4176, Class DI, IO, 3s, 2042 4,254,639 444,823 Ser. 4183, Class MI, IO, 3s, 2042 1,802,909 169,654 Ser. 4206, Class IP, IO, 3s, 2041 1,771,108 186,764 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M1, 1.703s, 2025 69,580 69,598 Structured Agency Credit Risk FRB Ser. 16-DNA2, Class M1, 1.703s, 2028 983,541 985,311 Structured Agency Credit Risk FRB Ser. 16-HQA2, Class M1, 1.653s, 2028 992,481 992,958 FRB Ser. T-56, Class A, IO, 0.524s, 2043 3,705,727 61,522 Ser. 315, PO, zero %, 2043 2,727,026 2,263,006 Ser. 3835, Class FO, PO, zero %, 2041 1,888,277 1,692,451 Ser. 3369, Class BO, PO, zero %, 2037 7,606 6,762 Ser. 3391, PO, zero %, 2037 50,688 45,271 Ser. 3300, PO, zero %, 2037 78,515 71,004 Ser. 3175, Class MO, PO, zero %, 2036 14,685 13,066 Ser. 3210, PO, zero %, 2036 27,890 26,110 Ser. 3326, Class WF, zero %, 2035 6,314 5,359 FRB Ser. T-56, Class 2, IO, zero %, 2043 10,602,664 1 FRB Ser. 3117, Class AF, zero %, 2036 6,887 5,318 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.18s, 2036 190,629 387,116 IFB Ser. 06-8, Class HP, 22.905s, 2036 260,523 460,150 IFB Ser. 07-53, Class SP, 22.538s, 2037 175,601 281,798 IFB Ser. 05-122, Class SE, 21.513s, 2035 373,733 567,517 IFB Ser. 05-75, Class GS, 18.89s, 2035 191,729 274,818 IFB Ser. 05-106, Class JC, 18.718s, 2035 218,587 345,283 IFB Ser. 05-83, Class QP, 16.215s, 2034 58,238 77,632 IFB Ser. 11-4, Class CS, 11.993s, 2040 296,218 370,153 IFB Ser. 13-101, Class SE, IO, 5.447s, 2043 2,504,960 638,855 Ser. 421, Class C6, IO, 4s, 2045 1,563,243 220,386 Ser. 15-3, Class BI, IO, 4s, 2044 2,699,954 218,966 Ser. 12-124, Class UI, IO, 4s, 2042 4,636,362 752,482 Ser. 12-118, Class PI, IO, 4s, 2042 1,798,472 231,541 Ser. 12-62, Class EI, IO, 4s, 2041 2,626,247 289,949 Ser. 12-22, Class CI, IO, 4s, 2041 1,831,312 203,490 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 1,477,978 181,924 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 2,396,454 409,705 Ser. 13-55, Class IK, IO, 3s, 2043 1,518,748 145,192 Ser. 12-144, Class KI, IO, 3s, 2042 5,433,915 550,999 Ser. 13-55, Class PI, IO, 3s, 2042 2,499,166 198,559 Ser. 13-67, Class IP, IO, 3s, 2042 2,712,550 213,749 Ser. 13-30, Class IP, IO, 3s, 2041 1,613,362 122,648 Ser. 13-23, Class LI, IO, 3s, 2041 1,878,844 128,325 Ser. 14-28, Class AI, IO, 3s, 2040 3,716,254 360,012 Ser. 13-69, IO, 3s, 2031 2,470,378 223,702 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M1, 2.453s, 2028 2,106,304 2,120,979 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M1, 2.403s, 2024 409,786 411,835 Putnam VT Income Fund 5 MORTGAGE-BACKED SECURITIES (46.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Connecticut Avenue Securities FRB Ser. 14-C03, Class 1M1, 1.653s, 2024 $47,785 $47,909 Connecticut Avenue Securities FRB Ser. 14-C03, Class 2M1, 1.653s, 2024 249,317 249,848 FRB Ser. 03-W10, Class 1, IO, 0.66s, 2043 2,116,010 28,268 Ser. 07-64, Class LO, PO, zero %, 2037 29,466 27,949 Ser. 372, Class 1, PO, zero %, 2036 39,498 37,426 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 1,888,618 343,275 IFB Ser. 13-129, Class SN, IO, 5.702s, 2043 857,078 141,315 Ser. 14-76, IO, 5s, 2044 1,391,996 231,806 Ser. 13-3, Class IT, IO, 5s, 2043 1,132,157 187,695 Ser. 11-116, Class IB, IO, 5s, 2040 439,409 14,511 Ser. 13-16, Class IB, IO, 5s, 2040 878,010 30,243 Ser. 10-35, Class UI, IO, 5s, 2040 751,363 128,899 Ser. 10-9, Class UI, IO, 5s, 2040 5,897,605 986,009 Ser. 09-121, Class UI, IO, 5s, 2039 3,107,554 536,550 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 637,878 77,215 Ser. 12-129, IO, 4 1/2s, 2042 1,254,881 234,010 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,185,699 183,570 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,143,156 173,370 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,133,762 233,793 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 1,111,021 82,371 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 2,033,901 239,227 Ser. 15-94, IO, 4s, 2045 433,876 94,920 Ser. 15-99, Class LI, IO, 4s, 2045 1,313,933 112,370 Ser. 15-53, Class MI, IO, 4s, 2045 2,429,920 516,346 Ser. 14-2, Class IL, IO, 4s, 2044 3,292,637 488,792 Ser. 14-63, Class PI, IO, 4s, 2043 1,492,618 168,517 Ser. 15-52, Class IE, IO, 4s, 2043 1,391,894 211,765 Ser. 13-4, Class IC, IO, 4s, 2042 1,618,090 331,875 Ser. 12-56, Class IB, IO, 4s, 2042 2,350,829 331,436 Ser. 12-50, Class PI, IO, 4s, 2041 1,512,792 188,796 Ser. 14-4, Class IK, IO, 4s, 2039 2,027,550 164,319 Ser. 14-162, Class DI, IO, 4s, 2038 1,857,591 137,271 Ser. 15-69, Class XI, IO, 3 1/2s, 2045 2,061,641 268,655 Ser. 15-77, Class DI, IO, 3 1/2s, 2045 2,326,067 167,198 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,440,881 135,933 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,811,240 170,220 Ser. 12-136, IO, 3 1/2s, 2042 2,280,663 413,630 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,691,026 314,696 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 2,774,191 132,331 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 1,504,074 195,754 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 1,549,379 169,967 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 2,659,812 271,157 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 1,288,367 98,293 Ser. 15-26, Class AI, IO, 3 1/2s, 2039 3,626,524 392,680 Ser. 14-100, Class JI, IO, 3 1/2s, 2029 3,576,462 394,666 Ser. 13-53, Class PI, IO, 3s, 2041 2,537,612 154,338 Ser. 13-23, Class IK, IO, 3s, 2037 1,257,571 125,678 Ser. 14-46, Class KI, IO, 3s, 2036 1,253,324 104,873 Ser. 13-H08, IO, 2.923s, 2063 3,927,757 294,975 FRB Ser. 15-H16, Class XI, IO, 2.122s, 2065 2,115,339 277,956 Ser. 16-H11, Class HI, IO, 2.079s, 2066 3,820,353 452,097 Ser. 15-H25, Class CI, IO, 1.995s, 2065 2,958,820 367,190 Ser. 15-H15, Class JI, IO, 1.938s, 2065 2,225,486 271,064 Ser. 16-H04, Class KI, IO, 1.891s, 2066 3,882,022 401,576 Ser. 16-H02, Class HI, IO, 1.859s, 2066 9,104,441 1,001,489 Ser. 15-H12, Class AI, IO, 1.85s, 2065 3,620,976 382,752 Ser. 15-H20, Class AI, IO, 1.833s, 2065 1,965,185 224,031 Ser. 15-H10, Class CI, IO, 1.803s, 2065 2,195,209 236,161 MORTGAGE-BACKED SECURITIES (46.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H12, Class GI, IO, 1.799s, 2065 $4,494,591 $480,921 Ser. 15-H09, Class BI, IO, 1.694s, 2065 2,889,860 278,872 Ser. 15-H12, Class EI, IO, 1.69s, 2065 4,831,191 479,254 Ser. 15-H01, Class CI, IO, 1.635s, 2064 3,423,303 253,667 Ser. 15-H17, Class CI, IO, 1.62s, 2065 3,480,605 252,692 Ser. 15-H25, Class AI, IO, 1.611s, 2065 4,077,145 392,629 Ser. 15-H22, Class EI, IO, 1.605s, 2065 1,787,653 140,688 Ser. 15-H28, Class DI, IO, 1.543s, 2065 3,980,853 338,372 Ser. 10-H19, Class GI, IO, 1.401s, 2060 5,213,273 354,503 Ser. 10-151, Class KO, PO, zero %, 2037 187,720 165,524 Ser. 06-36, Class OD, PO, zero %, 2036 5,147 4,536 Commercial mortgage-backed securities (21.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,113,000 1,085,665 FRB Ser. 07-1, Class XW, IO, 0.508s, 2049 3,002,795 9,838 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.494s, 2051 8,429,465 32,065 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.527s,2042 319,000 306,240 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.552s, 2041 685,883 9,487 FRB Ser. 04-4, Class XC, IO, 0.092s, 2042 282,122 173 FRB Ser. 05-1, Class XW, IO, zero %, 2042 15,216,493 1,522 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 6.083s, 2050 207,000 204,930 Ser. 06-PW13, Class AJ, 5.611s, 2041 851,000 848,022 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 524,000 476,840 FRB Ser. 06-PW11, Class AJ, 5.562s, 2039 449,000 447,036 Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 360,840 FRB Ser. 04-PR3I, Class X1, IO, 0.332s, 2041 169,696 916 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.562s, 2039 1,937,000 1,696,231 FRB Ser. 06-PW14, Class X1, IO, 0.824s, 2038 6,586,888 90,899 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.67s, 2029 610,305 16,965 CD Commercial Mortgage Trust 144A FRB Ser. 07-CD4, Class XW, IO, 0.576s, 2049 11,620,356 29,051 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.823s, 2047 241,000 265,389 FRB Ser. 11-C2, Class E, 5.823s, 2047 391,000 390,272 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.636s, 2046 6,668,677 380,775 FRB Ser. 14-GC19, Class XA, IO, 1.456s, 2047 8,744,775 582,402 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.26s, 2046 1,245,000 1,108,023 FRB Ser. 14-GC21, Class D, 4.996s, 2047 609,000 487,626 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.956s, 2046 270,000 266,042 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.254s, 2045 3,556,386 299,884 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 701,000 669,455 FRB Ser. 12-CR1, Class XA, IO, 2.239s, 2045 3,895,441 318,117 FRB Ser. 14-CR16, Class XA, IO, 1.399s, 2047 3,016,177 180,154 FRB Ser. 14-UBS6, Class XA, IO, 1.212s, 2047 9,947,488 595,523 6 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (46.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.337s, 2046 $785,000 $730,835 Ser. 13-LC13, Class E, 3.719s, 2046 542,000 392,842 Ser. 14-CR18, Class E, 3.6s, 2047 775,000 487,510 FRB Ser. 12-LC4, Class XA, IO, 2.515s, 2044 10,154,528 883,243 FRB Ser. 07-C9, Class AJFL, 1.135s, 2049 404,000 377,780 FRB Ser. 06-C8, Class XS, IO, 0.719s, 2046 19,899,122 23,552 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.214s, 2049 39,481,109 31,585 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s,2040 131,891 142,442 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.944s, 2050 490,000 388,204 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s,2049 88,073 88,073 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.687s, 2044 342,000 366,603 FRB Ser. 11-LC3A, Class D, 5.549s, 2044 401,000 409,702 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 2.2s, 2033 163,505 2 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.119s, 2045 1,816,586 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.52s, 2044 340,678 335,142 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.391s, 2049 44,908,177 96,036 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.785s, 2043 2,665,530 6,343 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.753s, 2046 8,921,134 702,093 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 853,000 758,658 FRB Ser. 13-GC10, Class E, 4.557s, 2046 414,000 300,688 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class XA, IO, 1.849s, 2046 4,923,256 357,897 FRB Ser. 14-GC18, Class XA, IO, 1.411s, 2047 3,743,784 227,180 FRB Ser. 14-GC22, Class XA, IO, 1.214s, 2047 17,985,970 1,045,327 FRB Ser. 14-GC24, Class XA, IO, 1.006s, 2047 7,634,996 374,634 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.835s, 2045 139,000 135,873 FRB Ser. 14-GC18, Class D, 5.112s, 2047 460,000 377,062 FRB Ser. 13-GC14, Class D, 4.927s, 2046 2,000,000 1,819,413 FRB Ser. 13-GC12, Class D, 4.615s, 2046 269,000 234,030 FRB Ser. 13-GC13, Class D, 4.203s, 2046 329,000 285,227 FRB Ser. 06-GG6, Class XC, IO, zero %, 2038 1,141,522 11 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C17, Class XA, IO, 1.197s, 2047 5,588,670 283,904 FRB Ser. 14-C25, Class XA, IO, 1.152s, 2047 3,983,298 229,040 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.715s, 2046 372,000 322,747 FRB Ser. C14, Class D, 4.715s, 2046 372,000 339,910 Ser. 14-C25, Class E, 3.332s, 2047 517,000 301,950 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 1.99s, 2047 8,706,887 613,836 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.564s, 2047 374,000 366,408 MORTGAGE-BACKED SECURITIES (46.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 $1,120,000 $1,109,136 FRB Ser. 07-LD12, Class A3, 6.131s, 2051 14,878 14,848 Ser. 08-C2, Class ASB, 6 1/8s, 2051 171,089 174,220 FRB Ser. 06-LDP6, Class B, 5.856s, 2043 350,046 350,046 Ser. 06-LDP8, Class B, 5.52s, 2045 262,000 242,533 Ser. 06-LDP8, Class AJ, 5.48s, 2045 274,000 273,562 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 280,588 FRB Ser. 13-LC11, Class XA, IO, 1.678s, 2046 6,116,738 415,327 FRB Ser. 13-C16, Class XA, IO, 1.297s, 2046 6,802,233 360,356 FRB Ser. 06-LDP8, Class X, IO, 0.583s, 2045 9,982,315 3,290 FRB Ser. 07-LDPX, Class X, IO, 0.471s, 2049 17,480,776 70,790 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.384s, 2051 357,000 359,963 FRB Ser. 07-CB20, Class C, 6.384s, 2051 369,000 340,963 FRB Ser. 10-C1, Class D, 6.379s, 2043 731,000 641,197 FRB Ser. 11-C3, Class E, 5.801s, 2046 978,000 1,006,069 FRB Ser. 11-C3, Class F, 5.801s, 2046 635,000 646,113 FRB Ser. 12-C6, Class E, 5.365s, 2045 191,000 183,093 FRB Ser. 12-C8, Class D, 4.813s, 2045 660,000 632,346 Ser. 13-C10, Class E, 3 1/2s, 2047 743,000 548,780 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 498,000 369,018 FRB Ser. 05-CB12, Class X1, IO, 0.496s, 2037 1,648,724 6,855 FRB Ser. 06-LDP6, Class X1, IO, 0.036s, 2043 1,882,541 2 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 117,729 117,882 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 152,552 155,804 Ser. 98-C4, Class H, 5.6s, 2035 150,350 152,355 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 555,000 425,630 FRB Ser. 06-C6, Class B, 5.472s, 2039 687,000 687,667 Ser. 06-C1, Class AJ, 5.276s, 2041 424,234 421,158 FRB Ser. 07-C2, Class XW, IO, 0.737s, 2040 2,643,717 8,424 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 239,952 FRB Ser. 07-C2, Class XCL, IO, 0.737s, 2040 57,279,966 182,517 FRB Ser. 05-C7, Class XCL, IO, 0.461s, 2040 2,248,395 19,549 FRB Ser. 05-C2, Class XCL, IO, 0.195s, 2040 1,210,482 269 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.41s, 2048 435,000 385,071 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.472s, 2051 207,000 214,204 FRB Ser. 07-C1, Class A3, 6.021s, 2050 8,733 8,719 Ser. 06-C2, Class AJ, 5.802s, 2043 1,093,000 1,087,535 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.578s, 2039 650,996 295 FRB Ser. 05-MCP1, Class XC, IO, 0.023s, 2043 981,764 7 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321s, 2037 47,994 1,819 FRB Ser. 05-C3, Class X, IO, 7.156s, 2044 35,153 411 FRB Ser. 06-C4, Class X, IO, 6.024s, 2045 1,042,182 16,675 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 778,000 767,808 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 314,247 FRB Ser. 06-4, Class XC, IO, 0.79s, 2049 42,243,407 147,852 Putnam VT Income Fund7 MORTGAGE-BACKED SECURITIES (46.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.76s, 2046 $9,402,361 $639,361 FRB Ser. 14-C17, Class XA, IO, 1.42s, 2047 5,037,868 316,378 FRB Ser. 13-C12, Class XA, IO, 1.11s, 2046 11,624,633 442,575 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.854s, 2047 378,000 303,038 FRB Ser. 12-C6, Class F, 4.812s, 2045 508,000 420,726 FRB Ser. 13-C11, Class D, 4.56s, 2046 562,000 456,007 FRB Ser. 13-C10, Class E, 4.219s, 2046 633,000 494,120 Ser. 14-C17, Class E, 3 1/2s, 2047 474,000 286,326 Ser. 15-C24, Class D, 3.257s, 2048 575,000 379,830 FRB Ser. 13-C13, Class XB, IO, 0.152s, 2046 55,988,000 522,424 Morgan Stanley Capital I Trust FRB Ser. 06-IQ11, Class AJ, 6.112s, 2042 180,183 180,093 Ser. 07-IQ14, Class A2, 5.61s, 2049 161,795 162,023 Ser. 07-HQ11, Class AJ, 5.508s, 2044 386,000 382,179 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.477s, 2043 320,000 318,368 FRB Ser. 11-C3, Class E, 5.348s, 2049 82,000 80,296 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 786,943 787,416 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 943,964 235,991 UBS Commercial Mortgage Trust 144A FRB Ser. 12-C1, Class XA, IO, 2.343s, 2045 3,491,227 323,564 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 5s, 2063 629,000 512,006 FRB Ser. 12-C2, Class XA, IO, 1.806s, 2063 6,421,694 366,191 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.254s, 2045 539,000 419,450 FRB Ser. 06-C29, IO, 0.519s, 2048 23,157,641 17,600 FRB Ser. 07-C34, IO, 0.456s, 2046 7,039,147 46,458 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C26, Class XC, IO, 0.148s, 2045 5,081,153 1,016 Wells Fargo Commercial Mortgage Trust FRB Ser. 14-LC16, Class XA, IO, 1.615s, 2050 5,063,491 355,963 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 442,000 376,540 Ser. 14-LC18, Class D, 3.957s, 2047 628,000 454,451 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.295s, 2046 600,000 638,268 FRB Ser. 13-C17, Class XA, IO, 1.71s, 2046 6,898,878 438,079 FRB Ser. 13-C14, Class XA, IO, 1.011s, 2046 19,179,094 809,358 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.788s, 2044 81,000 81,130 Ser. 11-C4, Class E, 5.265s, 2044 368,000 363,584 FRB Ser. 14-C19, Class E, 5.136s, 2047 1,105,000 791,835 Ser. 11-C4, Class F, 5s, 2044 311,000 276,230 FRB Ser. 12-C7, Class D, 4.992s, 2045 231,000 232,476 FRB Ser. 13-UBS1, Class D, 4.783s, 2046 492,000 452,005 Ser. 12-C7, Class F, 4 1/2s, 2045 645,000 545,348 Ser. 14-C19, Class D, 4.234s, 2047 691,000 541,128 Ser. 13-C12, Class E, 3 1/2s, 2048 662,000 502,723 FRB Ser. 12-C9, Class XA, IO, 2.295s, 2045 6,139,138 548,225 FRB Ser. 11-C5, Class XA, IO, 2.059s, 2044 2,901,678 214,434 FRB Ser. 12-C10, Class XA, IO, 1.873s, 2045 11,729,851 904,372 FRB Ser. 13-C11, Class XA, IO, 1.594s, 2045 9,037,401 476,319 FRB Ser. 13-C12, Class XA, IO, 1.537s, 2048 3,712,141 229,279 FRB Ser. 12-C9, Class XB, IO, 0.866s, 2045 8,807,000 354,279 MORTGAGE-BACKED SECURITIES (46.3%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (8.6%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A2, 1.48s, 2046 $1,300,000 $1,123,850 FRB Ser. 15-RR6, Class 3A2, 1.35s, 2046 260,000 208,780 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class M3, 6.803s, 2028 2,085,080 2,216,982 Structured Agency Credit Risk FRB Ser. 16-DNA2, Class M3, 5.103s, 2028 2,210,000 2,160,275 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQ1, Class M3, 4.253s, 2025 510,000 527,307 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 7.403s, 2028 1,660,000 1,808,013 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1M2, 7.203s, 2028 1,150,000 1,254,182 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.453s, 2028 1,699,000 1,779,872 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.353s, 2028 2,010,000 2,085,556 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 5.753s, 2028 2,192,000 2,229,615 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 GSAA Trust FRB Ser. 05-6, Class M2, 0.933s, 2035 625,000 454,139 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 180,000 127,800 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 168,661 168,654 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-3, Class M3, 0.953s, 2035 350,000 265,650 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 0.963s, 2045 635,133 540,753 FRB Ser. 05-AR19, Class A1C3, 0.953s, 2045 955,425 803,703 FRB Ser. 05-AR13, Class A1C4, 0.883s, 2045 3,562,654 2,948,096 FRB Ser. 05-AR17, Class A1B2, 0.863s, 2045 1,788,138 1,477,718 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 05-AR16, Class 6A4, 2.954s, 2035 259,669 245,582 Total mortgage-backed securities (cost $124,289,392) CORPORATE BONDS AND NOTES (26.2%)* Principal amount Value Basic materials (0.9%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $45,000 $46,310 Agrium, Inc. sr. unsec. unsub. notes 5 1/4s, 2045 (Canada) 46,000 49,343 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 184,000 205,620 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 18,000 19,103 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 101,000 95,791 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 73,051 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 58,844 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 50,000 49,696 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 109,650 8 Putnam VT Income Fund CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Basic materials cont. Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 $36,000 $35,291 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 101,385 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.4s, 2020 110,000 124,587 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6s, 2041 (Canada) 13,000 11,245 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 221,000 206,635 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 148,000 130,980 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 109,000 106,275 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 145,000 141,514 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 20,000 19,800 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 82,000 100,153 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.2s, 2030 230,000 308,754 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95s, 2031 39,000 52,045 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 34,960 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 244,000 322,812 Capital goods (0.6%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 110,000 112,200 Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 155,000 164,300 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 308,000 419,620 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 61,000 69,000 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 65,000 70,858 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 55,000 77,035 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 180,000 249,836 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2041 90,000 114,641 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 3.8s, 2018 110,000 115,087 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 152,063 Communication services (2.9%) American Tower Corp. sr. unsec. notes 4s, 2025 R 235,000 249,915 American Tower Corp. sr. unsec. unsub. bonds 3 3/8s, 2026 R 25,000 25,130 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 235,000 240,845 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 235,000 240,383 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 79,000 84,267 CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Communication services cont Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. bonds 6.484s, 2045 $312,000 $372,535 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. notes 4.908s, 2025 83,000 90,744 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 180,000 246,414 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 50,000 56,103 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 43,000 47,193 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 583,000 635,548 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 218,000 303,972 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 100,508 SBA Tower Trust 144A sr. notes 5.101s, 2017 475,000 475,703 SBA Tower Trust 144A sr. notes 2.933s, 2017 175,000 175,219 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 534,000 765,226 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 250,000 249,375 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 166,057 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 95,797 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 450,000 513,403 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 11,000 14,040 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 53,400 1,470,102 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 227,000 256,115 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 541,000 563,343 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 85,000 87,648 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 50,233 Conglomerates (0.1%) General Electric Capital Corp. company guaranty sr. unsec. notes 6 3/4s, 2032 101,000 141,749 General Electric Co. jr. unsec. sub. FRB Ser. D, 5s, perpetual maturity 207,000 219,679 Consumer cyclicals (2.9%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 194,000 280,122 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 221,000 288,613 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2045 227,000 331,586 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 30,000 31,679 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 199,000 217,511 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Consumer cyclicals cont. Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 $131,000 $115,422 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 370,000 524,562 D.R. Horton, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2023 120,000 133,350 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 135,000 140,153 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 302,014 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 50,000 51,932 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 59,460 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 680,159 General Motors Co. sr. unsec. notes 6 1/4s, 2043 90,000 99,977 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 160,000 189,790 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3s, 2017 91,000 92,318 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 37,000 37,961 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45s, 2022 110,000 109,922 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) 280,000 321,416 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 436,860 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 78,000 88,403 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 37,000 40,677 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 102,000 103,168 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 280,000 315,700 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 125,000 134,375 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 85,000 89,463 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 111,000 121,977 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 78,000 90,173 NVR, Inc. sr. unsec. notes 3.95s, 2022 90,000 95,340 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 103,000 110,845 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55s, 2026 95,000 99,606 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.6s, 2026 130,000 136,920 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 114,000 132,050 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 56,000 59,323 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 224,000 229,600 QVC, Inc. company guaranty sr. notes 4.85s, 2024 199,000 205,996 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 145,000 162,741 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 40,000 41,000 CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Consumer cyclicals cont. Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 $100,000 $99,987 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 294,000 410,461 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 2.95s, 2026 205,000 206,546 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 40,000 42,702 Consumer staples (2.1%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 4s, 2024 120,000 134,245 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 330,000 386,708 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 65,000 69,631 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 275,000 438,281 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 345,000 368,328 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 206,000 263,489 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 20,000 22,606 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 7/8s, 2019 20,000 21,050 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 25,000 25,188 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 75,000 77,156 CVS Health Corp. sr. unsec. notes 4 3/4s, 2022 80,000 91,377 CVS Health Corp. sr. unsec. unsub. notes 5 1/8s,2045 75,000 93,043 CVS Pass-Through Trust sr. notes 6.036s, 2028 28,719 32,432 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 680,937 856,823 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 126,034 126,641 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 40,000 42,262 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 178,000 242,503 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 261,000 316,445 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 145,000 155,866 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2044 (Mexico) 200,000 196,882 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6 7/8s,2039 30,000 40,965 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 211,000 277,913 Kraft Heinz Foods Co. 144A company guaranty sr. unsec. unsub. bonds 4 3/8s, 2046 45,000 47,588 McDonald’s Corp. sr. unsec. unsub. notes 6.3s,2037 181,000 239,662 McDonald’s Corp. sr. unsec. unsub. notes 5.7s,2039 128,000 159,047 Newell Brands, Inc. sr. unsec. unsub. notes 4.2s,2026 190,000 205,970 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95s, 2042 200,000 230,734 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 18,965 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 26,522 10 Putnam VT Income Fund CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Consumer staples cont. Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45s, 2026 $20,000 $20,531 Walgreens Boots Alliance, Inc. sr. unsec. unsub. notes 3.3s, 2021 205,000 214,913 Energy (1.0%) Anadarko Petroleum Corp. sr. unsec. notes 7.2s,2029 91,000 100,397 Anadarko Petroleum Corp. sr. unsec. notes 6.45s,2036 161,000 185,490 BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119s, 2026 (United Kingdom) 304,000 309,344 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 100,000 95,821 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 100,000 96,047 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 114,835 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 194,000 231,142 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 145,000 173,790 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 215,000 131,150 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 215,000 172,538 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 562,000 514,764 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 130,000 91,175 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 151,000 180,859 Williams Cos., Inc. (The) sr. unsec. sub. notes 4.55s, 2024 100,000 91,850 Williams Partners LP sr. unsec. sub. notes 4.3s,2024 214,000 201,428 Financials (10.7%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 167,000 223,242 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 290,000 408,150 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 105,000 107,556 Air Lease Corp. sr. unsec. unsub. notes 3 3/8s,2021 140,000 143,496 Ally Financial, Inc. sub. unsec. notes 5 3/4s,2025 150,000 150,375 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 265,000 250,104 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 706,000 887,395 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 580,000 565,869 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 278,000 345,269 Australia & New Zealand Banking Group, Ltd./United Kingdom 144A jr. unsec. sub. FRB 6 3/4s, perpetual maturity (United Kingdom) 200,000 206,476 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 140,000 145,453 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 279,000 292,308 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 200,000 199,000 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 150,249 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 245,000 248,675 CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Financials cont. Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity $140,000 $149,100 Bank of America Corp. unsec. sub. FRN 1.413s, 2026 100,000 85,309 Bank of America Corp. unsec. sub. notes 6.11s,2037 300,000 355,721 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 212,000 228,165 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 5,000 4,988 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 386,000 425,758 BGC Partners, Inc. 144A sr. unsec. notes 5 1/8s,2021 45,000 45,499 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 108,000 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 214,512 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s,2022 210,000 221,681 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 225,000 231,309 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 22,000 22,910 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 163,000 166,648 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 100,000 101,250 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 56,000 55,160 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 244,000 238,510 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 915,000 891,462 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 33,000 31,680 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 70,000 72,100 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 466,872 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 263,990 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 175,000 208,688 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 200,000 201,766 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 225,000 212,063 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 224,000 270,511 Duke Realty LP company guaranty sr. unsec. unsub. notes 3 7/8s, 2021 R 173,000 183,009 EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 R 196,000 207,407 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 25,000 25,281 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 158,000 146,940 Five Corners Funding Trust 144A sr. unsec. bonds 4.419s, 2023 235,000 254,897 GE Capital International Funding Co. Unlimited Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 344,000 385,826 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 204,000 67,320 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6 3/4s, 2037 437,000 538,817 Putnam VT Income Fundb11 CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Financials cont. Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 $210,000 $225,750 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 168,000 216,862 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 105,000 105,642 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 161,000 161,854 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (Jersey) 121,000 174,059 HSBC Holdings PLC jr. unsec. sub. FRB 6 7/8s, perpetual maturity (United Kingdom) 315,000 313,425 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 520,000 571,257 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 241,000 258,171 Intesa Sanpaolo SpA 144A unsec. sub. notes 5.71s, 2026 (Italy) 200,000 189,623 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.3s, perpetual maturity 258,000 257,033 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 156,000 159,120 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 45,000 52,614 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7s, 2037 220,000 184,800 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 300,000 383,057 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 200,000 195,500 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 925,000 994,375 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 309,000 318,404 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 705,000 1,054,990 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 920,000 1,097,100 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 90,739 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 170,000 182,825 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85s, 2026 (Japan) 200,000 218,197 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R 242,000 249,865 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8 1/4s, 2031 205,000 286,441 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 73,000 76,194 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 75,000 63,375 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 515,000 597,106 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 100,000 100,259 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 42,000 46,276 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s,2037 546,000 500,955 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 149,000 154,588 CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Financials cont. Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 $212,000 $206,700 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 142,000 183,926 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 110,000 121,028 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65s, 2026 (Canada) 140,000 149,793 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 265,000 247,113 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 332,000 323,734 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 200,000 199,068 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 50,944 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 40,000 40,705 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 40,000 40,313 SL Green Realty Corp company guaranty sr. unsec. unsub. notes 5s, 2018 R 163,000 170,925 Standard Chartered Bank 144A unsec. sub. notes 8s, 2031 (United Kingdom) 100,000 121,275 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014s, perpetual maturity (United Kingdom) 400,000 404,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.653s, 2037 1,017,000 840,265 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 442,677 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 231,000 313,803 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 †† 200,000 202,000 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 236,000 324,938 UBS Group AG jr. unsec. sub. FRN 6 7/8s, perpetual maturity (Switzerland) 247,000 233,261 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4 1/8s, 2026 (Jersey) 287,000 298,785 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.6s, 2024 R 330,000 332,475 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4 7/8s, 2026 R 20,000 20,550 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 115,000 121,900 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.6s, 2038 860,000 1,179,688 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 145,000 162,139 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 249,000 258,982 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6 1/2s, 2037 218,000 217,455 Health care (0.7%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 60,000 62,870 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 75,000 78,755 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 37,000 38,427 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 159,000 215,655 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 172,000 180,420 12 Putnam VT Income Fund CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Health care cont. Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s,2019 $90,000 $97,593 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s,2021 184,000 204,240 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 169,000 175,443 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 95,000 98,325 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5 1/4s, 2026 R 15,000 15,863 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 R 95,000 94,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 125,000 130,046 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 85,000 93,236 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 188,135 Technology (0.7%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 199,000 216,807 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35s, 2046 82,000 88,159 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45s, 2023 338,000 350,700 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 258,000 268,819 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s,2018 105,000 114,713 Oracle Corp. sr. unsec. unsub. notes 2.65s, 2026 585,000 586,468 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 220,000 225,775 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 33,998 34,572 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 185,000 228,018 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15s, 2022 218,792 247,235 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 159,358 168,521 Utilities and power (3.3%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.8s, 2035 134,000 161,122 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 4,000 4,020 Berkshire Hathaway Energy Co. sr. unsec. bonds 6 1/2s, 2037 163,000 224,059 Berkshire Hathaway Energy Co. sr. unsec. unsub. bonds 6 1/8s, 2036 129,000 171,058 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 172,000 222,951 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 191,000 206,015 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 664,650 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 358,000 418,423 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 220,000 206,525 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 999,000 954,045 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 149,000 198,839 Emera US Finance LP 144A company guaranty sr. unsec. notes 3.55s, 2026 100,000 102,324 CORPORATE BONDS AND NOTES (26.2%)* cont. Principal amount Value Utilities and power cont. Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2019 (Netherlands) $180,000 $198,786 Energy Transfer Partners LP sr. unsec. unsub. bonds 6 1/8s, 2045 175,000 181,461 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 150,000 156,477 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 128,000 135,167 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 58,000 59,837 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 245,000 266,934 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 157,000 206,612 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 140,000 148,431 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 86,000 84,858 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 85,000 85,888 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 154,000 215,848 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 161,000 205,024 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 145,000 160,743 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 136,000 184,299 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 2037 139,000 180,838 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 180,000 248,589 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 450,000 454,426 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 10,435 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974s, 2067 610,000 517,738 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 396,000 463,282 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 554,000 391,955 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 754,000 598,192 Total corporate bonds and notes (cost $63,759,605) MUNICIPAL BONDS AND NOTES (0.5%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $530,639 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 438,193 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 327,606 Total municipal bonds and notes (cost $892,204) ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.453s, 2017 $1,108,000 $1,108,000 Total asset-backed securities (cost $1,108,000) Putnam VT Income Fund 13 PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.915 $5,283,600 $32,647 (3.315)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/3.315 5,283,600 8,190 Goldman Sachs International 1.4825/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.4825 20,213,400 229,018 (1.65)/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.65 20,213,400 13,947 (1.73)/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.73 20,213,400 5,255 (1.82)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.82 22,943,000 23 (1.306)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.306 22,943,000 23 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.15 22,943,000 229 Total purchased swap options outstanding (cost $877,531) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.80 $11,000,000 $36,740 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.70 11,000,000 33,660 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.52 11,000,000 28,270 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.42 11,000,000 25,960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.78 11,000,000 13,860 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.59 11,000,000 11,550 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.48 11,000,000 10,340 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.30 11,000,000 8,580 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.52 11,000,000 1,870 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 11,000,000 1,540 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 12,000,000 12 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 11,000,000 11 Total purchased options outstanding (cost $1,090,626) Principal amount/ SHORT-TERM INVESTMENTS (21.4%)* shares Value Putnam Short Term Investment Fund 0.47% L Shares 49,589,539 $49,589,539 U.S. Treasury Bills 0.19%, September 1, 2016 § $370,000 369,852 U.S. Treasury Bills 0.21%, August 18, 2016 § 7,000 6,998 U.S. Treasury Bills 0.20%, August 11, 2016 # Δ § 3,583,000 3,582,169 U.S. Treasury Bills 0.21%, August 4, 2016 Δ § 1,256,000 1,255,745 U.S. Treasury Bills 0.23%, July 21, 2016 Δ 81,000 80,992 U.S. Treasury Bills 0.23%, July 14, 2016 Δ 1,192,000 1,191,946 Total short-term investments (cost $56,077,259) Total investments (cost $438,791,214) Key to holding’s abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that payi nterest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $261,743,788. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $179,861,352 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. 14 Putnam VT Income Fund FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/16 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Federal Funds 30 Day (Short) 78 $32,380,715 Aug-16 $(24,345) U.S. Treasury Bond 30 yr (Long) 119 20,508,906 Sep-16 1,050,419 U.S. Treasury Bond 30 yr (Short) 18 3,102,188 Sep-16 (170,567) U.S. Treasury Bond Ultra 30 yr (Long) 105 19,569,375 Sep-16 1,214,674 U.S. Treasury Note 2 yr (Long) 26 5,702,531 Sep-16 39,355 U.S. Treasury Note 5 yr (Long) 95 11,605,586 Sep-16 212,077 U.S. Treasury Note 10 yr (Long) 13 1,728,797 Sep-16 46,693 U.S. Treasury Note 10 yr (Short) 13 1,728,797 Sep-16 (46,746) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/16 (premiums $1,839,874) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 $5,283,600 $91,639 Goldman Sachs International 1.65875/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.65875 20,213,400 2,426 (1.215)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.215 22,943,000 25,926 (0.901)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/0.901 22,943,000 27,532 1.57/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.57 20,213,400 32,341 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 22,943,000 23 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 22,943,000 23 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 504,760 Total WRITTEN OPTIONS OUTSTANDING at 6/30/16 (premiums $1,090,625) Expiration Contract (Unaudited) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.18 $11,000,000 $20,570 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.09 11,000,000 18,810 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.90 11,000,000 15,620 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.80 11,000,000 14,190 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.56 11,000,000 11,220 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.47 11,000,000 10,230 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.28 11,000,000 8,470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.19 11,000,000 7,700 WRITTEN OPTIONS OUTSTANDING at 6/30/16 (premiums $1,090,625) Expiration Contract (Unaudited) cont. date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$101.04 $11,000,000 $6,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.85 11,000,000 5,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.75 11,000,000 4,950 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.56 11,000,000 4,070 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.30 11,000,000 3,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.11 11,000,000 2,640 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.02 11,000,000 2,310 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/99.83 11,000,000 1,980 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.80 11,000,000 550 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 11,000,000 440 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 11,000,000 110 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 11,000,000 110 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 12,000,000 12 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 12,000,000 12 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 11,000,000 11 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 11,000,000 11 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (1.455)/3 month USD-LIBOR-BBA/ Jul-26 (Purchased) Jul-16/1.455 $25,415,700 $(141,693) $(2,542) 1.585/3 month USD-LIBOR-BBA/ Jul-26 (Written) Jul-16/1.585 25,415,700 49,561 (2,542) 1.515/3 month USD-LIBOR-BBA/ Jul-26 (Written) Jul-16/1.515 25,415,700 87,684 (3,050) Goldman Sachs International (2.0745)/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/2.0745 12,707,900 (45,748) 1,398 1.5595/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/1.5595 12,707,900 (58,456) (11,183) Putnam VT Income Fund 15 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International cont. 1.1665/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/1.1665 $50,831,400 $50,831 $5,083 (0.6665)/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/0.6665 50,831,400 53,373 508 JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 5,109,025 (125,186) 215,958 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 5,109,025 (129,815) 177,947 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 20,354,400 (142,990) 57,338 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 10,177,200 (67,292) 32,862 (2.01575)/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/2.01575 12,707,900 (49,561) 8,006 1.49825/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/1.49825 12,707,900 (49,561) (10,929) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 5,109,025 (135,941) (133,877) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 5,109,025 (143,053) (141,418) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 22,377,500 148,251 147,915 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 $22,377,500 $143,053 $142,545 (0.634)/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/0.634 50,831,400 49,561 2,033 1.134/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/1.134 50,831,400 49,561 (1,017) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 20,354,400 62,325 (57,399) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 40,708,800 130,268 (109,507) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 22,377,500 128,834 (202,964) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 22,377,500 127,552 (244,359) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/16 (proceeds receivable Principal Settlement $68,966,523) (Unaudited) amount date Value Federal Home Loan Mortgage Corporation, 3s, July1,2046 $1,000,000 7/14/16 $1,036,445 Federal National Mortgage Association, 4 1/2s, July1,2046 4,000,000 7/14/16 4,366,875 Federal National Mortgage Association, 4s, July1,2046 10,000,000 7/14/16 10,721,875 Federal National Mortgage Association, 3 1/2s, July1,2046 10,000,000 7/14/16 10,549,219 Federal National Mortgage Association, 3s, July1,2046 35,000,000 7/14/16 36,315,234 Government National Mortgage Association, 3 1/2s, July1,2046 2,000,000 7/20/16 2,122,344 Government National Mortgage Association, 3s, July1,2046 4,000,000 7/20/16 4,180,625 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $44,918,600 $(270,108) 6/28/26 3 month USD-LIBOR-BBA 1.4825% $182,431 22,459,300 269,215 6/28/26 1.65875% 3 month (336,900) USD-LIBOR-BBA 44,918,600 (247,645) 6/21/26 3 month USD-LIBOR-BBA 1.55% 504,901 22,459,300 246,756 6/21/26 1.715% 3 month (485,201) USD-LIBOR-BBA 7,113,100 E 14,567 9/21/18 1.12% 3 month (35,453) USD-LIBOR-BBA 41,599,100 E (258,168) 9/21/21 3 month USD-LIBOR-BBA 1.40% 511,124 16 Putnam VT Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $46,323,000 E $499,163 9/21/26 1.75% 3 month $(1,007,261) USD-LIBOR-BBA 905,500 E 21,339 9/21/46 2.17% 3 month (47,351) USD-LIBOR-BBA 17,293,700 (125) 6/21/26 3 month USD-LIBOR-BBA 1.42% 73,831 14,700,000 (194) 6/20/26 1.4215% 3 month (65,400) USD-LIBOR-BBA 15,924,000 (210) 6/24/26 3 month USD-LIBOR-BBA 1.56% 280,432 7,074,700 (93) 6/28/26 1.5675% 3 month (129,077) USD-LIBOR-BBA 33,688,950 55,704 6/28/26 1.4825% 3 month (283,698) USD-LIBOR-BBA 20,213,400 (45,185) 7/1/26 3 month USD-LIBOR-BBA 1.4825% 155,230 15,800,000 (59) 6/29/18 3 month USD-LIBOR-BBA 0.711% (7,554) 11,400,000 (150) 6/29/26 1.36146% 3 month 17,237 USD-LIBOR-BBA 11,400,000 (150) 6/29/26 1.3534% 3 month 26,054 USD-LIBOR-BBA 15,800,000 (59) 6/29/18 3 month USD-LIBOR-BBA 0.7115% (7,411) 11,400,000 (150) 6/29/26 1.35735% 3 month 21,731 USD-LIBOR-BBA 15,800,000 (59) 6/29/18 3 month USD-LIBOR-BBA 0.716% (5,985) 5,958,300 (79) 6/29/26 1.336% 3 month 23,568 USD-LIBOR-BBA 5,804,300 (77) 6/30/26 1.35629% 3 month 11,914 USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $265,595 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $(3,227) 30 year Fannie Mae pools 411,772 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (4,702) 30 year Fannie Mae pools Barclays Bank PLC 546,999 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 558 30 year Fannie Mae pools 125,789 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 253 30 year Fannie Mae pools 289,442 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (502) 30 year Fannie Mae pools 1,046,519 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 2,107 30 year Fannie Mae pools 50,517 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (35) 30 year Fannie Mae pools 129,345 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 24 30 year Ginnie Mae II pools 993,568 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 1,014 30 year Fannie Mae pools 923,213 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% (4,258) 30 year Fannie Mae pools 514,042 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (359) 30 year Fannie Mae pools Putnam VT Income Fund 17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $166,080 $— 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% $1,542 30 year Fannie Mae pools 403,509 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (5,009) 30 year Fannie Mae pools 196,269 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (2,437) 30 year Fannie Mae pools 3,279,885 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (11,724) 30 year Fannie Mae pools 2,015,447 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,266 30 year Fannie Mae pools 13,536,223 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 51,178 30 year Fannie Mae pools 14,320,690 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (121,230) 30 year Fannie Mae pools Citibank, N.A. 1,072,149 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,054 30 year Fannie Mae pools 1,876,677 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 7,095 30 year Fannie Mae pools Credit Suisse International 617,164 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 3,510 30 year Fannie Mae pools 850,987 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 7,900 30 year Fannie Mae pools 4,291,140 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (37,823) 30 year Ginnie Mae II pools 496,170 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (6,029) 30 year Fannie Mae pools 1,838,974 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (24,065) 30 year Fannie Mae pools 36,572 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 454 30 year Fannie Mae pools 403,867 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (5,285) 30 year Fannie Mae pools 400,484 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (5,721) 30 year Fannie Mae pools 1,110,107 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 13,489 30 year Fannie Mae pools Goldman Sachs International 641,892 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (448) 30 year Fannie Mae pools 495,197 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (346) 30 year Fannie Mae pools 1,685,243 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (2,921) 30 year Fannie Mae pools 621,991 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (434) 30 year Fannie Mae pools 201,189 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (2,298) 30 year Fannie Mae pools 918,814 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (7,778) 30 year Fannie Mae pools 345,175 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,922) 30 year Fannie Mae pools 21,384 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (260) 30 year Fannie Mae pools 394,275 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (4,482) 30 year Fannie Mae pools 18 Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $78,150 $— 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% $(135) 30 year Fannie Mae pools 710,415 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (1,231) 30 year Fannie Mae pools 495,408 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,194) 30 year Fannie Mae pools 1,258,711 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (10,655) 30 year Fannie Mae pools 594,489 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,033) 30 year Fannie Mae pools 46,664 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (395) 30 year Fannie Mae pools 124,472 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,054) 30 year Fannie Mae pools 331,345 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (231) 30 year Fannie Mae pools 703,495 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (491) 30 year Fannie Mae pools 1,173,917 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (2,035) 30 year Fannie Mae pools 1,200,951 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 11,149 30 year Fannie Mae pools 401,038 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (5,248) 30 year Fannie Mae pools 422,404 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 5,244 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 326,958 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (3,973) 30 year Fannie Mae pools 1,200,951 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 11,149 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $3,281 $48,000 5/11/63 300 bp $(247) CMBX NA BBB– Index BBB–/P 6,388 106,000 5/11/63 300 bp (1,403) CMBX NA BBB– Index BBB–/P 13,088 212,000 5/11/63 300 bp (2,494) CMBX NA BBB– Index BBB–/P 12,483 219,000 5/11/63 300 bp (3,614) Credit Suisse International CMBX NA BB Index — (34,648) 1,963,000 5/11/63 (500 bp) 233,236 CMBX NA BB Index — (893) 92,000 1/17/47 (500 bp) 17,007 CMBX NA BBB– Index BBB–/P 14,910 1,030,000 5/11/63 300 bp (60,795) CMBX NA BBB– Index BBB–/P 20,751 1,580,000 5/11/63 300 bp (95,379) CMBX NA BBB– Index BBB–/P 17,679 185,000 1/17/47 300 bp (1,024) CMBX NA BBB– Index BBB–/P 30,537 304,000 1/17/47 300 bp (197) CMBX NA BBB– Index BBB–/P 19,894 580,000 1/17/47 300 bp (38,744) CMBX NA BBB– Index BBB–/P 65,347 1,836,000 1/17/47 300 bp (120,273) CMBX NA BBB– Index BBB–/P 228,224 3,055,000 1/17/47 300 bp (80,636) Goldman Sachs International CMBX NA BBB– Index BBB–/P (477) 69,000 5/11/63 300 bp (5,549) CMBX NA BBB– Index BBB–/P 139 39,000 1/17/47 300 bp (3,804) CMBX NA BBB– Index BBB–/P 153 39,000 1/17/47 300 bp (3,790) Putnam VT Income Fund19 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– Index BBB–/P $139 $39,000 1/17/47 300 bp $(3,804) CMBX NA BBB– Index BBB–/P 474 111,000 1/17/47 300 bp (10,748) CMBX NA BBB– Index BBB–/P 396 111,000 1/17/47 300 bp (10,826) CMBX NA BBB– Index BBB–/P 396 111,000 1/17/47 300 bp (10,826) CMBX NA BB Index — (1,750) 165,000 5/11/63 (500 bp) 20,767 CMBX NA BB Index — (1,249) 146,000 5/11/63 (500 bp) 18,675 CMBX NA BB Index — 1,877 83,000 5/11/63 (500 bp) 13,203 CMBX NA BB Index — (720) 75,000 5/11/63 (500 bp) 9,515 CMBX NA BB Index — 1,060 63,000 5/11/63 (500 bp) 9,658 CMBX NA BB Index — 584 57,000 5/11/63 (500 bp) 8,363 CMBX NA BB Index — 61 50,000 5/11/63 (500 bp) 6,884 CMBX NA BB Index — (952) 92,000 1/17/47 (500 bp) 16,948 CMBX NA BB Index — (124) 62,000 1/17/47 (500 bp) 11,940 CMBX NA BBB– Index BBB–/P (11) 4,000 5/11/63 300 bp (305) CMBX NA BBB– Index BBB–/P (371) 37,000 5/11/63 300 bp (3,091) CMBX NA BBB– Index BBB–/P 423 37,000 5/11/63 300 bp (2,297) CMBX NA BBB– Index BBB–/P (321) 40,000 5/11/63 300 bp (3,261) CMBX NA BBB– Index BBB–/P (177) 44,000 5/11/63 300 bp (3,411) CMBX NA BBB– Index BBB–/P (1,100) 66,000 5/11/63 300 bp (5,951) CMBX NA BBB– Index BBB–/P (916) 84,000 5/11/63 300 bp (7,090) CMBX NA BBB– Index BBB–/P (1,555) 155,000 5/11/63 300 bp (12,947) CMBX NA BBB– Index BBB–/P 632 30,000 1/17/47 300 bp (2,401) CMBX NA BBB– Index BBB–/P 5,092 118,000 1/17/47 300 bp (6,838) CMBX NA BBB– Index BBB–/P 4,750 118,000 1/17/47 300 bp (7,180) CMBX NA BBB– Index BBB–/P 4,750 118,000 1/17/47 300 bp (7,180) CMBX NA BBB– Index BBB–/P 4,988 120,000 1/17/47 300 bp (7,144) CMBX NA BBB– Index BBB–/P 4,162 139,000 1/17/47 300 bp (9,891) CMBX NA BBB– Index BBB–/P 5,181 171,000 1/17/47 300 bp (12,107) CMBX NA BBB– Index BBB–/P 33,012 238,000 1/17/47 300 bp 8,951 CMBX NA BBB– Index BBB–/P 23,485 243,000 1/17/47 300 bp (1,083) CMBX NA BBB– Index BBB–/P 52,716 397,000 1/17/47 300 bp 12,579 CMBX NA BBB– Index BBB–/P 95,907 482,000 1/17/47 300 bp 47,177 JPMorgan Securities LLC CMBX NA BBB– Index BBB–/P 6,307 114,000 1/17/47 300 bp (5,218) CMBX NA BBB– Index BBB–/P 12,025 228,000 1/17/47 300 bp (11,026) CMBX NA BBB– Index BBB–/P 6,065 232,000 1/17/47 300 bp (17,390) CMBX NA BBB– Index BBB–/P 23,913 243,000 1/17/47 300 bp (654) CMBX NA BBB– Index BBB–/P 52,489 397,000 1/17/47 300 bp 12,353 CMBX NA BBB– Index BBB–/P 69,754 577,000 1/17/47 300 bp 11,419 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 20 Putnam VT Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $1,108,000 $—­ Corporate bonds and notes —­ 68,268,346 202,000 Mortgage-backed securities —­ 121,141,955 —­ Municipal bonds and notes —­ 1,296,438 —­ Purchased options outstanding —­ 172,393 —­ Purchased swap options outstanding —­ 289,332 —­ U.S. government and agency mortgage obligations —­ 192,436,450 —­ U.S. treasury obligations —­ 137,869 —­ Short-term investments 49,589,539 6,487,702 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $2,321,560 $—­ $—­ Written options outstanding —­ (139,196) —­ Written swap options outstanding —­ (684,670) —­ Forward premium swap option contracts —­ (129,194) —­ TBA sale commitments —­ (69,292,617) —­ Interest rate swap contracts —­ (887,071) —­ Total return swap contracts —­ (165,984) —­ Credit default contracts —­ (920,191) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) (depreciation) # purchases from sales into Level 3 † out of Level 3 † 6/30/16 Asset-backed securities $14,238,000 $— $— $— $— $(14,238,000) $— $— $— Corporate bonds and notes $209,000 (6,989) — (11) — $202,000 Mortgage-backed securities $4,929,611 (290,218) — 83,265 18,306 — — (4,740,964) — Totals — $— † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $11 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund21 Statement of assets and liabilities 6/30/16 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $389,201,675) $391,540,485 Affi liated issuers (identified cost $49,589,539) (Notes 1 and 5) 49,589,539 Cash 3,390 Dividends, interest and other receivables 2,450,581 Receivable for shares of the fund sold 35,788 Receivable for investments sold 34,021 Receivable for sales of delayed delivery securities (Note 1) 29,864,899 Receivable for variation margin (Note 1) 333,824 Unrealized appreciation on forward premium swap option contracts (Note 1) 791,593 Unrealized appreciation on OTC swap contracts (Note 1) 581,661 Premium paid on OTC swap contracts (Note 1) 45,264 Total assets Liabilities Payable for investments purchased 710,424 Payable for purchases of delayed delivery securities (Note 1) 138,427,045 Payable for shares of the fund repurchased 833,132 Payable for compensation of Manager (Note 2) 85,210 Payable for custodian fees (Note 2) 21,598 Payable for investor servicing fees (Note 2) 30,549 Payable for Trustee compensation and expenses (Note 2) 183,139 Payable for administrative services (Note 2) 1,012 Payable for distribution fees (Note 2) 22,768 Payable for variation margin (Note 1) 368,473 Unrealized depreciation on OTC swap contracts (Note 1) 869,588 Premium received on OTC swap contracts (Note 1) 843,512 Unrealized depreciation on forward premium swap option contracts (Note 1) 920,787 Written options outstanding, at value (premiums $2,930,499) (Notes 1 and 3) 823,866 TBA sale commitments, at value (proceeds receivable $68,966,523 (Note 1) 69,292,617 Other accrued expenses 93,537 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $315,867,338 Undistributed net investment income (Note 1) 4,627,737 Accumulated net realized loss on investments (64,172,237) Net unrealized appreciation of investments 5,420,950 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $151,470,017 Number of shares outstanding 13,718,859 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.04 Computation of net asset value Class IB Net assets $110,273,771 Number of shares outstanding 10,075,698 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.94 The accompanying notes are an integral part of these financial statements. 22 Putnam VT Income Fund Statement of operations Six months ended 6/30/16 (Unaudited) Investment income Interest (including interest income of $57,774 from investments in affiliated issuers) (Note 5) $6,679,238 Dividends 10,134 Total investment income Expenses Compensation of Manager (Note 2) 511,982 Investor servicing fees (Note 2) 91,079 Custodian fees (Note 2) 31,750 Trustee compensation and expenses (Note 2) 11,060 Distribution fees (Note 2) 135,164 Administrative services (Note 2) 2,993 Auditing and tax fees 56,032 Other 40,587 Fees waived and reimbursed by Manager (Note 2) (3,688) Total expenses Expense reduction (Note 2) (90) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (4,910,315) Net realized loss on swap contracts (Note 1) (5,839,591) Net realized gain on futures contracts (Note 1) 3,286,041 Net realized gain on written options (Notes 1 and 3) 4,042,837 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 4,039,682 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/16* 12/31/15 Decrease in net assets Operations: Net investment income $5,812,503 $10,694,519 Net realized gain (loss) on investments (3,421,028) 2,378,454 Net unrealized appreciation (depreciation) of investments 4,039,682 (16,455,018) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (7,001,185) (8,799,187) Class IB (4,727,764) (6,042,537) Decrease from capital share transactions (Note 4) (71,130) (23,855,725) Total decrease in net assets Net assets: Beginning of period 267,112,710 309,192,204 End of period (including undistributed net investment income of $4,627,737 and $10,544,183, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/16† $11.29­ .25­ .02­ .27­ (.52) —­ $11.04­ * $151,470­ .29 * i 2.29 * i 470 * e 12/31/15­ 12.01­ .44­ (.57) (.59) —­ 11.29­ 157,239­ .56­ 3.74­ 868 e 12/31/14­ 12.01­ .54­ .24­ .78­ (.78) —­ 12.01­ 6.68­ 185,043­ .58­ 4.51­ 455 e 12/31/13­ 12.24­ .58­ (.32) .26­ (.49) —­ 12.01­ 2.13­ 202,468­ .59­ 4.82­ 254 f 12/31/12­ 11.64­ .48­ .76­ 1.24­ (.64) —­ 12.24­ 11.07­ 234,369­ .60­ 4.02­ 203 f 12/31/11­ 12.14­ .54­ .06­ .60­ (1.10) — g,h 11.64­ 5.16­ 238,826­ .58­ 4.57­ 263 f Class IB­ 6/30/16† $11.18­ .24­ .01­ .25­ (.49) —­ $10.94­ * $110,274­ .41 *i 2.16 *i 470 * e 12/31/15­ 11.90­ .40­ (.56) (.56) —­ 11.18­ 109,874­ .81­ 3.49­ 868 e 12/31/14­ 11.90­ .51­ .24­ .75­ (.75) —­ 11.90­ 6.46­ 124,149­ .83­ 4.25­ 455 e 12/31/13­ 12.13­ .54­ (.31) .23­ (.46) —­ 11.90­ 1.87­ 127,828­ .84­ 4.57­ 254 f 12/31/12­ 11.54­ .44­ .75­ 1.19­ (.60) —­ 12.13­ 10.74­ 145,591­ .85­ 3.77­ 203 f 12/31/11­ 12.03­ .51­ .07­ .58­ (1.07) — g,h 11.54­ 5.00­ 154,091­ .83­ 4.34­ 263 f * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 623% December 31, 2012 695 December 31, 2011 657 g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. i Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. 24 Putnam VT Income Fund Notes to financial statements 6/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through June 30, 2016. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment Putnam VT Income Fund 25 in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, to hedge market risk and to gain exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. 26 Putnam VT Income Fund In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $245,963 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,580,525 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,796,559 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2015, the fund had a capital loss carryover of $52,578,408 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Putnam VT Income Fund 27 Loss carryover Short-term Long-term Total Expiration $37,872,506 $— $37,872,506 * 15,705,902 N/A 15,705,902 12/31/16 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $446,946,189, resulting in gross unrealized appreciation and depreciation of $5,964,073 and $11,780,238, respectively, or net unrealized depreciation of $5,816,165. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 32.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.197% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,688. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $53,029 Class IB 38,050 Total $91,079 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $90 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $189, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $135,164 28 Putnam VT Income Fund Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,587,410,936 $1,596,446,166 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $449,110,825 $3,004,725 $79,000,000 $358,359 Options opened 1,156,772,450 7,076,823 686,000,000 2,993,125 Options exercised (102,317,750) (909,953) — — Options expired (304,396,925) (1,348,843) (58,000,000) (250,000) Options closed (651,552,000) (5,982,878) (441,000,000) (2,010,859) Written options outstanding at the end of the reporting period $547,616,600 $1,839,874 $266,000,000 $1,090,625 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/16 Year ended 12/31/15 Six months ended 6/30/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 302,102 $3,318,420 317,578 $3,681,773 923,756 $10,016,418 1,680,687 $19,593,023 Shares issued in connection with reinvestment of distributions 653,096 7,001,185 756,594 8,799,187 444,757 4,727,764 523,617 6,042,537 955,198 10,319,605 1,074,172 12,480,960 1,368,513 14,744,182 2,204,304 25,635,560 Shares repurchased (1,166,089) (12,869,472) (2,547,283) (29,665,042) (1,123,610) (12,265,445) (2,806,428) (32,307,203) Net increase (decrease) Note 5 —Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of Name of affiliate the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Short Term Investment Fund * $18,920,214 $75,366,557 $44,697,232 $ 57,774 $49,589,539 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Income Fund 29 Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $117,600,000 Purchased swap option contracts (contract amount) $439,900,000 Written TBA commitment option contracts (contract amount) (Note 3) $ 236,700,000 Written swap option contracts (contract amount) $550,800,000 Futures contracts (number of contracts) 500 Centrally cleared interest rate swap contracts (notional) $432,100,000 OTC total return swap contracts (notional) $76,000,000 OTC credit default contracts (notional) $17,100,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $402,950 Payables $1,323,141 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 6,570,022* Unrealized depreciation 5,792,852* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(61,182) $(61,182) Interest rate contracts (622,849) 3,286,041 (5,778,409) (3,115,217) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(1,518) $(1,518) Interest rate contracts 317,753 2,303,114 (983,296) 1,637,571 Total 30 Putnam VT Income Fund This page intentionally left blank. Putnam VT Income Fund31 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N. A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N. A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $321,027 $— $— $— $— $— $— $321,027 OTC Total return swap contracts* # — 58,942 — 11,149 25,353 16,393 11,149 — — 122,986 OTC Credit default contracts* # — 285,784 117,166 — — — 402,950 Futures contracts § — 12,797 12,797 Forward premium swap option contracts # — 6,989 784,604 — — 791,593 Purchased swap options** # — 40,837 248,266 229 — — 289,332 Purchased options** # — 172,393 — — 172,393 Total Assets $— $— Liabilities: Centrally cleared interest rate swap contracts § — — 205,317 — 205,317 OTC Total return swap contracts* # 7,929 145,554 — — 78,923 52,591 3,973 — — 288,970 OTC Credit default contracts* # 42,998 — — — 794,390 304,684 — 181,069 — 1,323,141 Futures contracts § — 163,156 163,156 Forward premium swap option contracts # — — — 8,134 — 11,183 901,470 — — 920,787 Written swap options # — 91,639 88,225 504,806 — — 684,670 Written options # — 139,196 — — 139,196 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(50,927) $(86,612) $— $— $(612,978) $245,963 $(581,070) $(181,069) $— Net amount $— $— $115,710 $3,015 $— $(313,832) $— $— $(150,359) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/ (depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 32 Putnam VT Income Fund Putnam VT Income Fund 33 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 34 Putnam VT Income Fund basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2018. Putnam Management’s support for this expense limitation arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Core Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): Putnam VT Income Fund 35 One-year period Three-year period Five-year period 4th 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2015, there were 97, 93 and 86 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was attributable largely to the fund’s interest-rate positioning. The Trustees also noted Putnam Management’s view that the fund’s underperformance over the one-year period was due in part to its investments in corporate bonds, which underperformed during the period as spreads widened due to supply and demand dynamics, slowing global growth, low energy prices and liquidity concerns. The Trustees observed that, although the fund had not performed well in 2015, the fund ranked in the top decile for each of the three-year and five-year periods ended December 31, 2015 and that Putnam Management remained confident in the portfolio managers and their investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 36 Putnam VT Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Advisor 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Income Fund 37 This report has been prepared for the shareholders H512 of Putnam VT Income Fund. VTSA035 301622 8/16 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2016
